     Case: 1:17-cv-08318 Document #: 121 Filed: 08/16/19 Page 1 of 3 PageID #:1591




                          IN UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


FAIR ISAAC CORPORATION,

                Plaintiff,
v.

TRANS UNION LLC,
                                                                  1:17-cv-08318
                Defendant.
                                                         Judge Sharon Johnson Coleman
                                                         Magistrate Judge Young B. Kim
TRANS UNION LLC,

                Counterclaim-Plaintiff,
v.

FAIR ISAAC CORPORATION,

                Counterclaim-Defendant.


         JOINT MOTION FOR LEAVE TO FILE THE PARTIES’ SUPPLEMENT
                         TO THE STATUS REPORT

        Fair Isaac Corporation (“FICO”) and TransUnion LLC (“TransUnion”) respectfully move

for leave to file their Joint Supplement to the Joint Statute Report. In support of this motion, the

parties state as follows:

        1.      On August 8, 2019, the parties filed their Joint Status Report, which outlines the

disputes each party intends to raise with respect to the Interrogatories. Dkt. Nos. 112, 113.

        2.      In the Joint Status Report, FICO objected to answering TransUnion’s

Interrogatory Nos. 18, 20, and 21 on the basis that, in light of the subparts included in previous

Interrogatories, TransUnion’s had exceeded the number permitted under the Federal Rule of

Civil Procedure 33(a)(1).
   Case: 1:17-cv-08318 Document #: 121 Filed: 08/16/19 Page 2 of 3 PageID #:1592




       3.      TransUnion had not anticipated FICO raising this objection and therefore had not

prepared a response for inclusion in the Joint Status Report.

       4.      The parties therefore seeks leave to file their Joint Supplement to the Joint Status

Report, which addresses this limited issue.

       5.      A copy of the Joint Supplement to Joint Status Report is attached hereto as

Exhibit A.

       6.      The parties will submit a proposed order to the following email address:

proposed_order_kim@ilnd.uscourts.gov.

       For the foregoing reasons, the parties respectfully request that the Court grant them leave

to file their Joint Supplement to the Joint Status Report.

Dated: August 16, 2019                                Respectfully submitted,


FAIR ISAAC CORPORATION                                TRANS UNION LLC

By: s/ J. Gregory Deis                                By: s/ J. David Duffy
Michael A. Olsen                                      David Duffy – IL Bar #6242374
J. Gregory Deis                                       Audrey D. Mense – IL Bar #6302524
Natalie F. Wayne                                      THOMPSON COBURN LLP
Britt M. Miller                                       55 East Monroe Street
Matthew D. Provance                                   37th Floor
MAYER BROWN LLP                                       Chicago, IL 60603
71 South Wacker Drive                                 (312) 346-7500
Chicago, IL 60606-4637                                Email: dduffy@thompsoncoburn.com
(312) 782-0600                                        Email: amense@thompsoncoburn.com
(312) 701-7711—Facsimile
Email: molsen@mayerbrown.com                          Mark Hansen (pro hac vice)
Email: gdeis@mayerbrown.com                           John Thorne – IL Bar # 6181458
Email: nwayne@mayerbrown.com                          Rebecca Beynon (pro hac vice)
Email: bmiller@mayerbrown.com                         Leslie Pope (pro hac vice)
Email: mprovance@mayerbrown.com                       KELLOGG, HANSEN, TODD,
                                                      FIGEL AND FREDERICK P.L.L.C.
Attorneys for Plaintiff/Counterclaim-                 1615 M Street NW
Defendant Fair Isaac Corporation                      Suite 400
                                                      Washington, D.C. 20036
                                                      (202) 326-7900


                                                  2
Case: 1:17-cv-08318 Document #: 121 Filed: 08/16/19 Page 3 of 3 PageID #:1593




                                         Email: mhansen@kellogghansen.com
                                         Email: jthorne@kellogghansen.com
                                         Email: rbeynon@kellogghansen.com
                                         Email: lpope@kellogghansen.com

                                         Attorneys for Defendant/Counterclaim-
                                         Plaintiff Trans Union, LLC




                                     3
